DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/26/2021.
Applicant’s withdrawal of claims 3-5, 8, and 24-25 is acknowledged.  Claim 28 is withdrawn by Examiner for being drawn to a non-elected species and/or sub-species.  Claims 1-2, 6-7, 9-23, and 26-27 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

Election/Restrictions
Claims 3-5, 8, and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2019.

In Sub-Species E, the embodiment shown in Figures 10A-10B, the article is shown to be moving laterally into the transfer component situated between two constraining components.  This embodiment does not show the transfer component being stretched prior to contacting the surface of the article.
In Sub-Species A, the embodiment shown in Figure 4A-4C, the portion of the transfer component with the transfer material is stretched by the conforming component prior to contacting the surface of the article.
Therefore, the amendment to claim 28 disclosing the “portion of the transfer component with the transfer material thereon is stretched prior to contacting the surface of the article” causes the claimed invention to be drawn away from the elected sub-species E and towards the non-elected sub-species A.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 and 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 6-7, 11-12, 15, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761).
Regarding claim 1, Bliss discloses a process for applying a transfer material (16) onto the surface (54) of a three-dimensional article (52), the process comprising:
providing at least one three-dimensional article (52) which has a surface (54);
providing a continuous transfer component (28) having initial dimensions, a surface, and an initial configuration;
modifying at least one of the initial dimensions and/or the initial configuration of the portion of said continuous transfer component (28) with said transfer material (16) thereon to conform the portion of the continuous transfer component (28) with said transfer material (16) thereon to at least a portion of the surface (54) of said three-dimensional article (52),
wherein the article is pushed into the continuous transfer component (28) in order to conform the continuous transfer component (28) with the transfer material (16) thereon to the surface (54) of the article (52);
transferring the transfer material (16) from the continuous transfer component (28) onto the surface (54) of said article (52); and

(Figure 1, 3 and Column 4 lines 17-50, Column 5 lines 5-8, 15-18)
Prior to the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a substantially planar configuration.  Then, when the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a concave configuration toward the article.  Therefore, Bliss is interpreted to disclose the step of modifying the initial configuration of the portion of said transfer component with said transfer material.
However, Bliss does not disclose the steps of: providing a deposition device; depositing a material onto a portion of the surface of said continuous transfer component; and curing using UV light, electron beams, or both.
Landa et al. disclose a process for applying a transfer material onto the surface of an article, the process comprising the steps of: providing a deposition device (12); depositing a material onto a portion of a transfer component (10) with said deposition device; and transferring the transfer material onto the surface of said article (26), wherein the transfer component is an endless belt. (Figure 1 and Page 3 paragraph 24, 31)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of 
Roeder et al. disclose the process of pressing a transfer film (21) to the surface of an object (4), curing a portion of the transfer film (21) by using an UV-radiation source (27), and removing the transfer film (21) from the object (4) after the curing step. (Page 8 paragraph 108, 110)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by including the step curing using UV light as taught by Roeder et al., since page 1 paragraph 4 of Roeder et al. states such a modification would prevent the need to reducing speed during the process.
Regarding claim 6, Bliss modified by Landa et al. and Roeder et al. disclose the step of modifying the portion of the transfer component (Landa et al. – 10) occurs while contacting the portion of said transfer component (Landa et al. – 10) with said transfer material (Bliss – 16) thereon with the surface (Bliss – 54) of the article (Bliss – 52). (Bliss – Figure 1 and Column 3 lines 23-31)
Regarding claim 7, Bliss modified by Landa et al. and Roeder et al. disclose the step of modifying the portion of said transfer component (Landa et al. – 10) comprises maintaining the transfer component (Landa et al. – 10) in tension with said transfer material (Bliss – 16) thereon facing toward the article (Bliss – 52), and moving a portion of said article (Bliss – 52) into said transfer component (Landa et al. – 10) to cause the transfer component (Landa et al. – 10) with the transfer material (Bliss – 16) thereon to 
Regarding claim 11, Bliss modified by Landa et al. and Roeder et al. disclose the article is a container. (Bliss – Column 3 lines 18-20)
Regarding claim 12, Bliss modified by Landa et al. and Roeder et al. disclose the article is a plastic container. (Bliss – Column 3 lines 18-20)
Regarding claim 15, Landa et al. disclose the transfer component (10) is an endless belt and the transfer component cycles through the image forming station and the impression station. (Page 3 paragraph 31)  Since the transfer component is an endless belt, the transfer component is interpreted as reusable.  Since the endless cycles through the stations, the transfer component is interpreted to repeatedly experience the printing process and impressing process.
Therefore, Bliss modified by Landa et al. and Roeder et al. is interpreted to disclose the transfer component is reusable and wherein, after transferring the transfer material onto a portion of the surface of a three-dimensional article, said portion of the surface of said transfer component which had said transfer material thereon is again subjected to the steps of: modifying the initial dimensions and/or the initial configuration of the portion of said transfer component; and transferring the transfer material onto the surface of said article.
Regarding claim 18, Bliss modified by Landa et al. and Roeder et al. disclose at least a portion of the surface of the transfer component (Landa et al. – 10) is treated to facilitate the release of the transfer material (Bliss – 16) therefrom. (Landa et al. – Page 4 paragraph 44)
Regarding claim 19, Bliss modified by Landa et al. and Roeder et al. disclose the transfer component (Landa et al. – 10), or at least the surface of the transfer component (Landa et al. – 10), comprises polyethylene, polypropylene, silicone, or some other low surface energy material with a surface energy less than 45 dynes/cm. (Landa et al. – Page 4 paragraph 46)
Regarding claim 23, Bliss disclose the portion of transfer component (28) with the transfer material (16) is constrained between first pair of rollers (248, 250) and a second pair of rollers (254, 256). (Figure 3 and Column 5 lines 5-10)
Therefore, Bliss modified by Landa et al. and Roeder et al. is interpreted to disclose the portion of the transfer component with the transfer material thereon lies between adjacent portion of the transfer component, and said portion of the transfer component is constrained to isolate any stretching of said portion from adjacent portions of the transfer component so that said adjacent portions are not stretched when said portion of said article is moved into said transfer component.

Claims 2, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761) as applied to claim 1 above, and further in view of reference Miyazaki (8233829).
Regarding claim 2, Bliss modified by Landa et al. and Roeder et al. disclose the claimed invention as stated above but do not disclose the step of stretching at least the portion of the transfer component with the transfer material thereon.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer component of Landa et al. to include the transfer component and stretching roller as taught by Miyazaki, since column 1 lines 26-35 of Miyazaki states such a modification will provide tension on the transfer component when transferring the transfer material while not continuously applying tension on the transfer component.
Regarding claim 16, Bliss modified by Landa et al., Roeder et al., and Miyazaki disclose the transfer component (Miyazaki – 15) has a thickness that is greater than about 0.0025mm and less than or equal to about 5mm. (Miyazaki – Column 2 lines 15-17)
Regarding claim 27, Bliss modified by Landa et al., Roeder et al., and Miyazaki disclose the deposition device comprises an ink jet printer (Landa et al. – 22) and:
the transfer component (Miyazaki – 15) is pre-stretched before the step of depositing a material onto a portion of the surface of said continuous transfer component (Miyazaki – 15) with said deposition device to form a transfer material (Bliss – 16) on said transfer component (Miyazaki – 15), and is held in a stretched condition during said step of depositing a material onto a portion of the surface of said continuous transfer component (Miyazaki – 15) with said deposition device (Landa et al. – 12);

the portion of the transfer component (Miyazaki – 15) with the transfer material thereon, which transfer material (Bliss – 16) comprises the printed ink, is at least partially relaxed prior to the step of modifying a portion of said transfer component (Miyazaki – 15) with said transfer material thereon; and
the portion of the transfer component (Miyazaki – 15) with the transfer material (Bliss – 16) thereon is subsequently stretched during said step of modifying to conform the portion of the transfer component (Miyazaki – 15) with said transfer material (Bliss – 16) thereon to at least a portion of the surface of said three-dimensional article (Bliss – 52).
(Landa et al. – Page 3 paragraph 32)
(Miyazaki – Column 1 lines 26-35, Column 4 lines 20-29)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761) as applied to claim 11 above, and further in view of reference France et al. (7874339).
Regarding claim 13, Bliss modified by Landa et al. and Roeder et al. disclose the claimed invention as stated above but do not disclose the step of pressuring the interior of the article.
France et al. disclose a method of transferring transfer material (14) to an article (12), the method comprising the steps of: inflating the article (12) by causing internal pressurization; transferring the transfer material (14) to the surface (10) of the article (12); and releasing the internal pressure. (Figure 5A-5B and Column 6 lines 37-45, Column 7 lines 24-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bliss by incorporating the inflation step as taught by France et al., since column 6 lines 51-57 of France et al. state such a modification would ensure a more cylindrical surface for the transfer material to be applied to.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761) as applied to claim 1 above, and further in view of reference Werner (GB 2236508).
Regarding claim 17, Bliss modified by Landa et al. and Roeder et al. disclose the claimed invention as stated above but do not disclose the transfer component is substantially incompressible.
Werner discloses a transfer component (2) comprising incompressible layer. (Page 4 paragraph 1)
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761) as applied to claim 1 above, and further in view of references Gess (3653176) and Hidding et al. (5385252).
Regarding claim 26, Bliss modified by Landa et al. and Roeder et al. disclose the claimed invention as stated above but do not disclose a bottle filling process wherein the article comprises a blow molded plastic container and an injection molded closure.
Gess discloses an apparatus (10) comprising: a first station wherein articles (14) are received; a second station wherein the articles (14) are filled; a third station wherein a closure (16) is applied to the filled article (14); and a fourth station wherein transfer material (110) are applied to the closed article (14). (Figure 1 and Column 1 lines 34-45, Column 2 lines 45-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bliss by incorporating the steps of filling the article and applying a closure as taught by Gess, since column 1 lines 29-33 of Gess states such a modification would provide a low cost and small size apparatus that fill, close, and label containers.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the article of Bliss by incorporating the container and closure as taught by Hidding et al., since column 2 lines 1-2 of Hidding et al. state such a modification would provide improved tamper-evident article.

Claims 1, 9-10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Nedblake, Jr. et al. (2002/0168212) and Roeder et al. (2015/0343761).
Regarding claim 1, Bliss discloses a process for applying a transfer material (16) onto the surface (54) of a three-dimensional article (52), the process comprising:
providing at least one three-dimensional article (52) which has a surface (54);
providing a continuous transfer component (28) having initial dimensions, a surface, and an initial configuration;
modifying at least one of the initial dimensions and/or the initial configuration of the portion of said continuous transfer component (28) with said transfer material (16) thereon to conform the portion of the continuous transfer component (28) with said transfer material (16) thereon to at least a portion of the surface (54) of said three-dimensional article (52),
wherein the article is pushed into the continuous transfer component (28) in order to conform the continuous transfer component (28) 
transferring the transfer material (16) from the continuous transfer component (28) onto the surface (54) of said article (52); and
removing the continuous transfer component (28) form the surface (54) of the article (52), wherein the transfer component (16) remains on the surface (54) with the article (52).
(Figure 1, 3 and Column 4 lines 17-50, Column 5 lines 5-8, 15-18)
Prior to the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a substantially planar configuration.  Then, when the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a concave configuration toward the article.  Therefore, Bliss is interpreted to disclose the step of modifying the initial configuration of the portion of said transfer component with said transfer material.
However, Bliss does not disclose the steps of: providing a deposition device; depositing a material onto a portion of the surface of said continuous transfer component; and curing using UV light, electron beams, or both.
Nedblake, Jr. et al. disclose a process for applying a transfer material onto a surface, the process comprising:
providing a deposition device (22, 32); and

(Figure 1 and Page 2 paragraph 19, 20, 22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by incorporating the steps of providing the deposition device and depositing material onto the continuous transfer component with the deposition device as taught by Nedblake, Jr. et al., since page 1 paragraph 7 of Nedblake, Jr. et al. states such a modification would allow for rapid shifting between different types or styles of labels.
Roeder et al. disclose the process of pressing a transfer film (21) to the surface of an object (4), curing a portion of the transfer film (21) by using an UV-radiation source (27), and removing the transfer film (21) from the object (4) after the curing step. (Page 8 paragraph 108, 110)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by including the step curing using UV light as taught by Roeder et al., since page 1 paragraph 4 of Roeder et al. states such a modification would prevent the need to reducing speed during the process.
Regarding claim 9, Bliss modified by Nedblake, Jr. et al. and Roeder et al. disclose the deposition device (Nedblake, Jr. et al. – 22, 32) is a digital printing device (Nedblake, Jr. et al. – 22), and the step of depositing a material onto a portion of said transfer component (Bliss – 28) comprises digitally printing an image onto a portion of 
Regarding claim 10, Bliss modified by Nedblake, Jr. et al. and Roeder et al. disclose the deposition device (Nedblake, Jr. et al. – 22, 32) is in-line with the transfer process. (Nedblake, Jr. et al. – Figure 1 and Page 1 paragraph 8)
Regarding claim 14, Bliss disclose the continuous transfer component (28) is supplied from a supply roll (24) and, after the transfer material has been transferred, the continuous transfer component (28) is rolled upon a storage roll. (Column 2 lines 64-68, Column 3 lines 8-11)
Therefore, Bliss modified by Nedblake, Jr. et al. and Roeder et al. is interpreted to disclose the transfer component is a single use component.
Regarding claim 20, Bliss modified by Nedblake, Jr. et al. and Roeder et al. disclose the step of depositing a material onto a portion of the surface of said transfer component (Bliss – 28) with said deposition device comprises depositing at least one of a UV-curable ink and an electron beam-curable ink. (Nedblake, Jr. et al. – Page 2 paragraph 22)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Nedblake, Jr. et al. (2002/0168212) and Roeder et al. (2015/0343761) as applied to claim 1 above, and further in view of reference Romig et al. (2001/0030021).
Regarding claim 21, Bliss modified by Nedblake, Jr. et al. and Roeder et al. disclose the claimed invention as stated above but do not disclose the deposition device comprises depositing a metallic material.
Romig et al. disclose forming a transfer material (325) including a printed layer (305) and metallic layer (310), and transferring said transfer material (325) to an article (301). (Figure 3 and Page 2 paragraphs 26-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the deposition device of Nedblake, Jr. et al. to include depositing the metallic layer as taught by Romin et al., since page 2 paragraph 27 of Romig et al. state such a modification would prevent any ink or adhesive material directly contacting the article.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references Nedblake, Jr. et al. (2002/0168212) and Roeder et al. (2015/0343761) as applied to claim 1 above, and further in view of reference Howard (2015/0020949).
Regarding claim 22, Nedblake, Jr. et al. disclose an adhesive application device (32) for applying adhesive to transfer material (52; page 2 paragraph 22).  
However, Bliss modified Nedblake, Jr. et al. and Roeder et al. do not disclose a multi-part adhesive system.
Howard discloses an apparatus comprising: a first deposition device (36) that deposits a first component; and a second deposition device (38) that deposits a second component. (Figure 1 and Page 2 paragraph 23)
.

Response to Arguments
The Amendments filed on 08/26/2021 have been entered.  Applicant’s withdrawal of claims 3-5, 8, and 24-25 is acknowledged.  Claim 28 is withdrawn by Examiner for being drawn to a non-elected species and/or sub-species.  Claims 1-2, 6-7, 9-23, and 26-27 are pending in the application.

In response to the arguments of the rejection under 35 U.S.C. 103 with reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761), Examiner finds the argument not persuasive.
Applicant states:
Applicant respectfully traverses this rejection as none of the references either individually or in combination teach or suggest the presently claimed invention as follows.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to claim 28, the amended claim 28 is also withdrawn from further consideration as being drawn to a nonelected species and/or sub-species.
In Sub-Species E, the embodiment shown in Figures 10A-10B, the article is shown to be moving laterally into the transfer component situated between two constraining components.  This embodiment does not show the transfer component being stretched prior to contacting the surface of the article.
In Sub-Species A, the embodiment shown in Figure 4A-4C, the portion of the transfer component with the transfer material is stretched by the conforming component prior to contacting the surface of the article.
Therefore, the amendment to claim 28 disclosing the “portion of the transfer component with the transfer material thereon is stretched prior to contacting the surface of the article” causes the claimed invention to be drawn away from the elected sub-species E and towards the non-elected sub-species A.

In response to the arguments of the rejection under 35 U.S.C. 103 with reference Bliss (3434902) in view of references Nedblake, Jr. et al. (2002/0168212) and Roeder et al. (2015/0343761), Examiner finds the argument not persuasive.

Applicant respectfully traverses this rejection as none of the references either individually or in combination teach or suggest the presently claimed invention as follows.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Figure 3 of Bliss shows the article moving toward and away from the continuous transfer component.  In column 5 lines 5-8 of Bliss, the article is disclosed to be “suitably supported for movement toward and away form a web portion”.  In column 5 lines 15-18 of Bliss, the article is disclosed to be “moved from the phantom line positioned to the solid line position shown in FIG. 3 and the web portion 1128’ is urged into juxtaposed relation onto the label-receiving surface 154”.
In response to claim 28, the amended claim 28 is also withdrawn from further consideration as being drawn to a nonelected species and/or sub-species.
In Sub-Species E, the embodiment shown in Figures 10A-10B, the article is shown to be moving laterally into the transfer component situated between two constraining components.  This embodiment does not show the transfer component being stretched prior to contacting the surface of the article.
In Sub-Species A, the embodiment shown in Figure 4A-4C, the portion of the transfer component with the transfer material is stretched by the conforming component prior to contacting the surface of the article.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 27, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731